DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejection
The rejection of claims 6, 7, and 8, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn.  The cancelation or amendment of the these claims overcome this rejection.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/232,713, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  This provisional application described gene-editing of hematopoietic stem and progenitor cell using a CRSPR/Cas9 system and using AAV vectors to mediate the highest frequencies of homologous recombination mediated gene editing in these cells.  The application provides an appendix that describes introducing into CD34 positive cells a CRISPR/Cas9 and a gRNA with a targeting sequence specific to the HBB gene.  While the specification and appendix contemplates using the gene-edited hematopoietic stem and progenitor cells to for therapeutic purposes via administration to a subject with a hemoglobinopathy, they fail to provide adequate or enabling description of such therapeutic methods.  More particularly on the last page of the appendix, it poses the question of “Can we correct HBB gene from sickle CD34+ HSPCs?”.  This implies that, while conceptually and hypothetically the contemplated method has possibility for therapeutic treatment, Applicant’s have not arrived at a means to make, use, and do such a therapeutic method.  As such, provisional application no. 62/232,713 does not provide adequate and enabling description for the therapeutic method of the claims.  Thus priority to the filing date of this application is denied.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7, 10, 17-29, and 31-41, as amended, previously presented, or newly added, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would require undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make and use the invention based on the content of the disclosure is “undue”. 
Nature of the Invention: The elected invention is drawn to a method of preventing or treating a hemoglobinopathy caused by a mutation in an endogenous HBB gene in a subject comprising: introducing a CRISPR-Cas protein, a sgRNA comprises a target nucleic acid sequence complementary to a nucleic acid sequence in the endogenous HBB gene, and an AAV comprising a HDR template encoding a corrective HBB gene into a primary cell, more particularly a primary hematopoietic stem or progenitor cell, wherein the CRISPR-Cas protein exacts a DSB in the endogenous HBB gene and the corrective HBB gene integrates into the DSB to provide a therapeutic genetically modified cell; and administering to the subject the therapeutic genetically modified cell.
Breadth of the Claims:  The method under consideration in the elected invention is a method of treating or preventing any hemoglobinopathy or any sickness, pathology, abnormality, aberration of hemoglobin and any symptom or pathology that occurs as a result of any abnormality or aberration of hemoglobin.  Species examples include but are not limited sickle cell anemia, sickle cell disease, alpha-thalassemia, beta-thalassemia, and delta-thalassemia.  The breadth of the method comprising using a sgRNA comprising any target sequence complementary to any part or region of any HBB gene sequence and any AAV comprising any HBB sequence.
Specification Guidance: The specification provides the following guidance (citations from the Pre-Grant Publication):
[0010] In a fifth aspect, provided herein is a method for preventing or treating a disease in a subject in need thereof. The method comprises administering to the subject a genetically modified primary cell described herein, or a pharmaceutical composition comprising a genetically modified primary cell described herein, to prevent the disease or ameliorate one or more symptoms of the disease. 

[0088] The term "administering or "administration" refers to the process by which agents, compositions, dosage forms and/or combinations disclosed herein are delivered to a subject for treatment or prophylactic purposes. Compositions, dosage forms and/or combinations disclosed herein are administered in accordance with good medical practices taking into account the subject's clinical condition, the site and method of administration, dosage, subject age, sex, body weight, and other factors known to the physician. For example, the terms "administering" or "administration" include providing, giving, dosing and/or prescribing agents, compositions, dosage forms and/or combinations disclosed herein by a clinician or other clinical professional.

[0089] The term "treating" refers to an approach for obtaining beneficial or desired results including but not limited to a therapeutic benefit and/or a prophylactic benefit. By therapeutic benefit is meant any therapeutically relevant improvement in or effect on one or more diseases, conditions, or symptoms under treatment. For prophylactic benefit, the compositions may be administered to a subject at risk of developing a particular disease, condition, or symptom, or to a subject reporting one or more of the physiological symptoms of a disease, even though the disease, condition, or symptom may not have yet been manifested.

[0116] In yet further aspects, provided herein is method of preventing or treating a disease in a subject in need thereof, the method comprising administering to the subject any of the genetically modified primary cells described herein, or any of the pharmaceutical compositions described herein, to prevent the disease or ameliorate one or more symptoms of the disease.

[0118] In particular embodiments, the genetically modified primary cells or pharmaceutical compositions of the present invention are administered to the subject in a sufficient amount to correct a mutation in the target nucleic acid that is associated with the disease. In some instances, the mutation is corrected by replacing a mutant allele in the target nucleic acid with the wild-type allele. In other instances, the mutation is corrected by inserting an open reading frame (ORF) that corresponds to a wild-type cDNA of the target nucleic acid. As a non-limiting example, the method of the present invention can be used to prevent or treat sickle cell disease by administering genetically modified primary cells or pharmaceutical compositions thereof wherein the sickle cell disease-causing E6V mutation in the HBB gene has been corrected via editing the nucleotide mutation (e.g., by introducing a homologous donor AAV vector comprising the sickle cell disease nucleotide correction donor template set forth in SEQ ID NO:36, wherein a "T" nucleotide at position 1194 has been changed to an "A" nucleotide to correct the E6V mutation) or knocking in a wild-type HBB cDNA.

Working Examples: The specification provides the following guidance (citations from the Pre-Grant Publication):
[0253] This methodology was further tested to show that it could be used to make precise single nucleotide changes in HSPCs genomes. Sickle cell anemia is caused by a single nucleotide mutation, which changes an amino acid from glutamic acid (E) to valine (V) at codon 6 of the HBB gene (Hoban et al., Blood (2016)). Therefore, a 4.5 kb rAAV6 donor template was created that introduced the E6V mutation and also six other silent SNPs to interrupt the CRISPR PAM and sgRNA-binding site to prevent re-cutting and INDEL creation following HR (FIG. 10). Using an optimized protocol, an average integration frequency of 21% in six different HSPC donors (FIG. 1C) was measured, out of which 94% had the intended incorporation of the E6V mutation (FIGS. 11A and 11B). These results confirm that combining CRISPR with rAAV6 can mediate precise nucleotide changes to the HSPC genome.

[0298] While immunophenotypic analyses of stem cell-associated surface markers can shed light on targeting efficiencies in primitive cells, the current gold standard for HSC function, defined by the capacity to self-renew and form differentiated blood cells, is in vivo engraftment into immunodeficient non-obese diabetic (NOD)-SCID-gamma (NSG) mice. CD34.sup.+ HSPCs derived from mobilized peripheral blood (mPB) were used for these studies because of their high clinical relevance, although these cells have been shown to have reduced engraftment capacity in NSG mice compared to HSPCs derived from fetal liver, cord blood, and bone marrow.sup.24, 42. HSPs from the following experimental groups targeting HBB were transplanted into each irradiated mouse by tail vein injection: 1) mock-electroporated, 2) AAV6 only, 3) mRNA+AAV6, 4) RNP+AAV6, 5) RNP+AAV6 GFP.sup.neg (to control for sorting), and 6) RNP+AAV6 GFP.sup.high. All mice displayed human engraftment in the bone marrow as measured by the presence of hCD45/HLA-ABC double positive cells 16 weeks post-transplant (FIGS. 37A (top) and 38). While a decrease in human cell chimerism was observed for all treatment groups compared to the Mock control, all groups with nuclease-treated cells displayed similar chimerism to the rAAV6 only group. A small, but not statistically significant, decrease for the RNP+AAV GFP.sup.high group compared to RNP+AAV was measured, which can be explained by transplantation of fewer total cells and fewer phenotypically identified LT-HSCs (FIG. 39). There was a significant decrease from RNP+AAV input targeting frequencies (16% in the CD34.sup.+ mPB HSPCs, FIG. 35D) compared to the percent GFP.sup.+ cells in the bone marrow at week 16 following transplantation (3.5%) (FIG. 37B). This decrease is consistent with previous publications, and immunophenotyping of input cells did in fact show an average of 4% targeting in the CD34.sup.+/CD38.sup.-/CD90.sup.+/CD45RA.sup.- population (FIG. 35D). Despite these observed reductions in vivo, the median rates of HBB gene targeting in human cells in the bone marrow (BM) (3.5%) appear to be higher than what was found in other studies, particularly Hoban et al., and Genovese et al., in which most mice appeared to have less than 1% gene-modification following transplant using ZFNs targeting HBB and IL2RG, respectively.sup.9, 23. In contrast, mice transplanted with RNP GFP.sup.high cells had a median of 90% GFP.sup.+ human cells at week 16 after transplant, with three mice showing greater than 97% GFP.sup.+ human cells (FIGS. 37A (bottom) and 37C). Both myeloid (CD33.sup.+) and lymphoid (CD19.sup.+) reconstitution was also observed, with a median of 94% and 83% GFP.sup.+ cells, respectively (FIG. 37C), implicating targeting of multipotent HSPCs. 5% and 49% GFP.sup.+ human HSPCs (CD34.sup.+/CD10.sup.-) were detected in the BM of mice transplanted with RNP+AAV and RNP+AAV GFP.sup.high cells, respectively (FIG. 40). Multi-parameter flow cytometric analysis showed no perturbations in lineage reconstitution and no evidence of abnormal hematopoiesis, a functional assessment of the safety of the editing procedure. To experimentally determine if HBB was targeted in LT-HSCs, secondary transplants were performed for the RNP+AAV and RNP+AAV GFP.sup.high groups. For both groups human cells were detected in the bone marrow of secondary recipients at 12 to 14 weeks after transplant (FIG. 37D, left) with 7% and 90% GFP.sup.+ cells for the RNP+AAV and RNP+AAV GFP.sup.high group, respectively (FIG. 37D, right). More importantly, HBB on-target integration events were confirmed in human cells sorted from the bone marrow of secondary recipients from GFP.sup.high and RNP+AAV experimental groups (FIG. 37E). Collectively, these data confirm that this strategy can edit the HBB gene in human LT-HSCs.

[0299] The genome editing process was scaled up to resemble a more clinically relevant CD34.sup.+ HSPC starting cell number. To that end, 80 million mPB-derived CD34.sup.+ HSPCs were electroporated with the HBB RNP CRISPR system, transduced with either SFFV-GFP or SFFV-tNGFR rAAV6, and then RNP+AAV, sorted GFP.sup.high and tNGFR.sup.high (enriched by FACS or magnetic microbeads) were bulk transplanted. At 16 weeks post-transplant, all mice displayed engraftment of edited human cells in the bone marrow (FIG. 37F). It should be noted that using this large scale procedure for the human cell engraftment was equivalent to "Mock" in the previously described experiment (FIG. 37B). While reductions were observed when comparing editing rates in the input cells to engrafted cells in vivo, the HBB-tNGFR mice showed a lower reduction (12% in vitro vs. 7.5% in vivo) than the HBB-GFP mice (10% in vitro vs. 1.9% in vivo), suggesting tNGFR could be a better transgene to evaluate editing of HSCs in vivo (FIG. 37G). Furthermore, mice transplanted with enriched targeted HSPCs displayed human cell editing frequencies of 10-75% (three mice) with human engraftment levels ranging from 4-30% (FIGS. 37F and 37G). These data show that the presently described methods are useful for performing large-scale genome editing in HSCs at the HBB locus.

[0300] The ability of the methods described herein to correct the disease-causing E6V mutation in SCD patient-derived CD34.sup.+ HSPCs was tested. HSPCs were harvested from the peripheral blood of SCD patients, cultured for two days and then were subjected to the editing protocol. High frequencies of INDELs (FIG. 43A) and HR were first confirmed using an SFFV-GFP donor (FIG. 43B) at the HBB locus in SCD HSPCs. A therapeutic rAAV6 donor (corrective SNP donor) was then produced that was designed to revert the E6V mutation, while also introducing silent mutations to interrupt sgRNA binding and to prevent premature strand cross-over during HR (FIG. 45A). Targeting SCD HSPCs with the corrective SNP donor reverted an average of 50% of the E6V (HbS) alleles to WT (HbA) alleles (FIG. 43C). The HBB editing events were further analyzed in methylcellulose clones derived from HSPCs targeted with the corrective SNP donor and it was observed that an average of 45% of clones had at least one HbA allele (FIG. 45B). An anti-sickling HBB cDNA therapeutic donor (HbAS3.sup.43) was next created using previously reported strategies.sup.8, 16 of knocking in divergent cDNAs into the gene start codon to preserve endogenous promoters/enhancer function, followed by a clinically relevant promoter (EF1.alpha.) driving tNGFR expression to allow for early enrichment and tracking of edited cells (SEQ ID NO:37) (FIG. 46). Using this donor, an average of 11% of SCD patient-derived HSPCs was targeted (FIGS. 43D and 47) and notably, a tNGFR.sup.high population was observed as described previously (FIG. 31C) at day 4 post-electroporation in the presence of RNPs, indicating the ability to enrich SCD-corrected HSPCs early in the culture process. Overall, these studies show that the methods of the present invention can correct the E6V mutation using two different donor designs.

[0301] Next it was tested whether the HBB-edited SCD HSPCs maintained their erythroid differentiation potential. To that end, tNGFR.sup.high and Mock HSPCs were subjected to a 21-day in vitro erythroid differentiation protocol at day 4 post-electroporation as previously described.sup.44,45. Flow cytometric analyses of tNGFR.sup.high and mock-electroporated cells post-erythroid differentiation showed a high proportion of GPA.sup.+/CD45.sup.-/CD71.sup.+/CD34.sup.- cells, indicating the presence of mature differentiated erythrocytes that express hemoglobin.sup.46 (FIGS. 43E and 48). Finally, to confirm that edited HBB alleles were transcribing adult .beta.-globin (HbA) or HbAS3 mRNA, RT-qPCR was performed on erythrocytes differentiated from edited SCD HSPCs. Erythrocytes edited with the corrective SNP donor expressed 56% HbA mRNA out of total .beta.-globin mRNA, while erythrocytes edited with the cDNA donor (bulk) expressed 20% HbAS3 mRNA. Thus the percentage of HbAS3 mRNA (20%) matched or exceeded the percentage of cells modified by the tNGFR cassette (11%) suggesting functional expression of the AS3 cDNA from the endogenous HBB promoter. Notably, enriched tNGFR.sup.high erythrocytes expressed 70% HbAS3 mRNA, confirming an enrichment of functionally corrected HSPCs (FIG. 43F).

[0302] These results show that LT-HSCs are more resistant to targeted integration by HR than lineage-committed progenitor cells regardless of source confirming previously published results.sup.23. It was also found, however, that cord blood-derived LT-HSCs are less resistant to editing than LT-HSCs derived from bone marrow or peripheral blood. Consequently, enrichment of targeted cells resulted in the removal of the majority of HSCs, leading to an overall 8-fold decrease in the total number of HSCs in the transplanted enriched population (FIG. 39). Even though 8-fold fewer total HSCs were transplanted in the enriched population compared to the non-enriched (GFP.sup.high vs. RNP+AAV), it was observed that there was still an average of 5-fold more absolute number of edited cells in in the bone marrow of the mice from the enriched group 16 weeks post-transplant (FIG. 39). Hence, the enrichment strategy not only yields higher frequencies of modified cells in the transplanted mice, but the absolute number of modified human cells in the mice was also higher. Thus, the enrichment strategy can ameliorate the problem of inefficient HSC targeting. Recent advances in ex vivo HSC expansion protocols and identification of small molecule drugs, like UM171.sup.47 that expand HSCs, can be combined with the methods described herein to generate a large and highly enriched population of genome-edited HSCs.

[0303] The methods described herein set the framework for CRISPR-mediated HBB targeting in LT-HSCs that has the power to be translated to the clinic. While GFP is unsuitable for enriching targeted HSPCs for gene therapy because of its immunogenicity in humans, the enrichment protocol using tNGFR (FIG. 31C) (or other such similar signaling-inert cell surface markers) is useful for the next generation of .beta.-hemoglobinopathy therapies that are based on gene editing. These studies show that this methodology can enrich corrected SCD patient-derived HSPCs that can differentiate into erythrocytes that express HBB anti-sickling mRNA from the endogenous HBB promoter. This tNGFR selection strategy has the potential advantage over chemoselection strategies in that it avoids exposing the edited cells and the patients to potentially toxic chemotherapy.sup.8. The strategy of knocking-in a HBB cDNA along with a selectable marker to enrich for modified cells is applicable to both sickle cell disease and almost all forms of .beta.-thalassemia. Furthermore, because the genome editing process can be efficiently scaled up to clinically relevant starting numbers, the methods described herein can be used to develop a GMP-compatible process for editing the HBB locus in HSPCs.


Thus, the specification and working examples provide specific guidance to a method of making an enriched population of HBB-edited HSCPs.  The specification and examples also provide specific guidance to administering this enriched population into an immunocompromised mouse that resulted in HBB-edited HSCP engraftment in the bone marrow.  However, neither the specification nor the working examples provide specific guidance to a method of preventing a hemoglobinopathy in a subject.  Neither the specification or the working examples provided specific guidance to a method of treating a subject with a hemoglobinopathy, such as sickle cell disease or thalassemia.   As such, the specification fails to enable a method of preventing or treating a hemoglobinopathy, such as sickle cell disease or thalassemia, as claimed.  Further, the specification and working examples highlight the difficulties and obstacles to achieving a therapeutically effective number of regenerative, restorative HSPC that provide a preventive or therapeutic impact on a patient with a hemoglobinopathy.
State of the Art and Scientific Rationale:
Regarding prevention of a hemoglobinopathy, the claims recite prophylactic methods embodiments, which encompasses treatment of a subject wherein the subject does not exhibit a disease state to prevent the onset of the disease state. The specification is not enabling for a method that prevents a condition because prevention or prophylaxis requires that the disease state be stopped before it has begun. The specification does not teach how to assess whether a subject will definitively acquire a condition prior to the subject exhibiting symptoms. Once a subject exhibits a phenotype, the methods encompassed by the claims would meet the qualifications for treatment, but not prevention. There are no teachings or guidance in the specification with regard to which subjects would be at risk for developing a phenotype such that the phenotype can be inhibited prior to its onset or at what stage the claimed methods would be carried out to prevent onset of the phenotype
Regarding therapeutic treatment, at around the same time of as the instant invention, Park et al. (Blood (2016) 128(22):4703) provide an abstract where they report, “Based on the proof-of-concept study, we demonstrate that using the optimized CRISPR/Cas9 system and donor template, an HDR rate of ~30% can be achieved in CD34+ cells. The gene corrected cells have the potential to differentiate into erythroid cells that permanently produce WT β-globin. Our findings provide promising evidence for clinical translation of the HSPCs genome correction strategy in treating SCD patients, as well as correcting gene defects underlying other inherited single-gene disorders.”  See Conclusions section.
Thus, similar to the instant invention, Park et al. provides methodology to produce HSPCs with an improved HDR corrective template insertion using CRISPR technology.  However, like the instant invention, Park et al describes that results as promising evidence for clinical translation for treatment of SCD.  Like the specification, Park et al. does not provide guidance to a means of providing a therapeutically effective HSPC composition comprising the HSCP that have long-term restorative properties comprising HBB correction that predictably prevents or treats SCD, or any other hemoglobinopathy as claimed.
Park and Gao (Transfus Apher Sci. Feb 2021; 60(1):pp. 1-18) state, “With the advancement of CRISPR/Cas9 technology, autologous transplant of gene-edited hematopoietic stem cells could potentially provide a cure for most patients with SCD. However, to translate the gene-editing based SCD treatment strategy to the clinic, many challenges exist, including the need for high editing efficiency and low off-target effects. Quantitative understanding of the genotypic and phenotypic consequences of a diverse array of mutations in the CRISPR/Cas9 edited SCD CD34+ cells is essential for safe clinical applications. The development of the editing strategies which allow high yields of long-term repopulating HSCs that have a polyclonal and a high proportion of gene-edited cells after engraftment remains a challenge. Furthermore, there is limited knowledge of the impact of SCD pathology on HSPC viability and engraftment potential, particularly in patients exposed to years of SCD related chronic inflammation. To date, most SCD-related in vivo engraftment studies are performed with cells derived from healthy individuals, limiting our understanding of the effects of chronic systemic inflammation and ineffective erythropoiesis associated with HSPCs from patients with SCD. The source of HSPCs and the SCD pathology of the individuals, including differences in patient conditions, could have a significant effect on both the gene-editing outcomes and the engraftment potential and environmental factors could likely influence the viability and functions of SCD HSPCs. 
Current ex vivo gene-editing approaches have some shortcomings throughout the process. Only a small percentage of CD34+ cells from patients with SCD are typically HSCs. Harvesting HSCs from the bone marrow is invasive. Patients undergoing myeloablative chemotherapy also experience chemotherapy related side effects such as low blood counts and infections. In vitro culture and gene editing of HSCs lead to loss of HSC pluripotency and engraftment potential. Furthermore, providing an ex vivo gene-editing based cure to patients may be prohibitive due to the high cost which is driven by the need for highly specialized facilities and the technical expertise required.”  See page 12, section 8.  
Thus, the post-filing art of Park and Gao demonstrate that at the time of effectively filing and many years after, methods of treating a hemoglobinopathy, such as sickle cell disease or thalassemia, was unpredictable and not established due to obstacles to ex vivo corrective gene editing efficiency and production of a therapeutically effective HSPC cell population that is viable and capable of a therapeutic effect, in addition to prohibitive costs to such a therapy.
In the post-filing art of Zeballos and Gaj (Trends in Biotechnology July 2021, Vol 39, No. 7:692-705), they report, “However, despite the immense promise that CRISPR nucleases hold for treating a number of diseases, their reliance on DNA breaks to stimulate the gene-editing process could undermine their safety and, in some cases, their efficacy (Box 1). For example, it is appreciated that DSBs induced by CRISPR nucleases have the potential to induce adverse effects in cells. These outcomes can include chromosomal translocations [14–16], genomic deletions [15,17], reduced fitness [18], cell cycle dysfunction [19], and the activation of the tumor suppressor protein TP53 [20,21]. Additionally, homology-directed repair (HDR), the DNA repair pathway most often used by CRISPR nucleases to faithfully introduce a specific change to a DNA sequence, is often limited by its efficiency in certain cell types [22–24]. For instance, HDR, which functions by incorporating genetic material from a co-delivered donor template into the target site, is typically only capable of achieving therapeutic rates of modification in dividing cells, which can prevent its implementation for therapeutic gene correction in postmitotic cells [25]. Importantly, HDR can be further limited by its competition with nonhomologous end joining (NHEJ), an error-prone DNA repair pathway that can create mutagenic base insertions and deletions (indels) at the target site [26,27].” See page 692, last two lines to page 693, line 13).  
	Thus, the post-filing art of Zeballos and Gaj also highlight the unpredictability of obtaining viable, therapeutic cells populations, as well as providing evidence that DSB exacted using CRISPR endonucleases appear to be detrimental to cell viability.  The remainder of Zeballos and Gaj discuss CRISPR-type, gene-editing technologies being developed to overcome/circumvent the use of DSB inducing CRISPR endonucleases.
	Thus, the specification and art at the time of effectively filing and continuing post-filing both teach that providing a viable and therapeutic HSPC cell composition for treatment of a disease is unpredictable.  At the time of effectively filing both the specification and art teach that gene-edited, corrective cells could be produced ex vivo and cell engraftment was possible.  However, production of a viable, therapeutic cell composition comprising the long-term restorative cell population from a patient with a corrected gene-edit in an effective therapeutic concentration was unpredictable and an obstacle to the make and use of the claimed method.  Thus, the art fails to supplement the short-comings of the specification to enable the instant claims.
	Amount of Experimentation:   As discussed above, Zeballos and Gaj describes the development of new technologies with CRISPR to obviate the need endonucleases that exact double stranded breaks.  These developments are being done post-filing and not at the time of effectively filing.  As such, the experimentation needed to overcome the short-comings of the specification and art at the time of effectively filing requires the development of new techniques and tools to enable the instantly claimed invention.  As such, the amount of experimentation goes beyond routine optimization of the claimed invention described by the specification; and the level of experimentation needed to enable the instantly claimed preventative and therapeutic method is undue.
	Therefore, the claims lack enablement because the specification fails to provide specific, enabling guidance to a method that actually prevents or treats a a hemoglobinopathy, such as sickle cell disease or thalassemia.  Further, the art fails to supplement the shortcomings of the specification and describes obstacles and unpredictabilites that hinder the enablement of a therapeutic or preventative method of treating a hemoglobinopathy, such as sickle cell disease or thalassemia.  Since enabling the instantly claimed invention would require more than routine optimization and development of new methods, the level of experimentation needed to enable the claimed invention is undue.
Therefore, at the time of filing the skilled artisan would need to perform an undue amount of experimentation without a predictable degree of success to implement the invention as claimed.

Response to Arguments
Applicant's arguments filed 5/13/2022 have been fully considered but they are not persuasive. 
Regarding priority, Applicant submits that the amendments to the claims have adequate written description/enablement.  Therefore, Applicant requests reconsideration for granting priority to ‘713.
In response, the amended claims are drawn to a method of correcting a genetic mutation in HBB in a HSPCs of a subject, which encompasses a therapeutic treatment of a hemoglobinopathy.  This non-provisional application does not provide specific enabling guidance to such a method that overcomes art-described unpredictabilites.  As such, the claims are still denied the benefit of its earlier filing date.
Regarding the enablement rejection, Applicant also states that the claims have been amended and are enabled by the specification.  
In response, the specification does not provide specific guidance to overcome the art-described unpredictabilites of Park et al.; Park and Gao; and Zeballos and Gaj.  As such, the specification still lack enabling guidance for the amended claims.

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632